EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

Authorization for this examiner’s amendment was given in an interview with Jeffrey Michael on 11/12/2021.

The application has been amended as follows: previously withdrawn claims are rejoined as described below.

Election/Restrictions
Claim 1 is allowable. The restriction requirement between Species Groups A and B, as set forth in the Office action mailed on 10/01/2019, has been reconsidered in view of the allowability of claims to the elected invention pursuant to MPEP § 821.04(a). The restriction requirement is hereby withdrawn as to any claim that requires all the limitations of an allowable claim. Specifically, the restriction requirement of 10/01/2019 is withdrawn.  Claims 7 and 12, directed to Species 2A, 3A, and 1B are no longer withdrawn from consideration because the claim(s) requires all the limitations of an allowable claim.  
In view of the above noted withdrawal of the restriction requirement, applicant is advised that if any claim presented in a continuation or divisional application is 
Once a restriction requirement is withdrawn, the provisions of 35 U.S.C. 121 are no longer applicable. See In re Ziegler, 443 F.2d 1211, 1215, 170 USPQ 129, 131-32 (CCPA 1971). See also MPEP § 804.01.


Reasons for Allowance
The following is an examiner’s statement of reasons for allowance: after an updated search under the AFCP 2.0 the examiner discovered prior art related to panel members having hinged configurations. During the interview applicant and examiner worked on claim language that would get around the prior art. In particular, the additional language regarding to “a plurality” and “rigid” stabilizing members and the members being “co-planar with one another”. These amendments overcome the prior art since the prior art had elements that may be interpreted as stabilizing members however, they were either flexible (not rigid) or they were layered (not co-planar).
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to OMAR F HIJAZ whose telephone number is (571)270-5790. The examiner can normally be reached 8-6 EST Monday-Friday.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Brian Mattei can be reached on 571-270-3238. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/OMAR F HIJAZ/Examiner, Art Unit 3635     
                                                                                                                                                                                                  
/BRIAN D MATTEI/Supervisory Patent Examiner, Art Unit 3635